DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05/06/2021 have been fully considered but they are moot in view of the new grounds of rejection presented below.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over “Nondestructive analysis of automotive paints with spectral domain optical coherence tomography” by Dong et al. (provided by applicant), in view of US Publication 2005/0046874 to Caton et al., and in further view of US Publication 2008/0214729 to Buter et al.

In regards to claims 10 and 12, Dong discloses and shows in Figures 2-3, a method for contactless and non-destructive determination of a layer thickness of lacquer layers of a vehicle part, comprising the steps of, 
applying a first lacquer layer to a vehicle part, said first layer having a first layer thickness (Section 1, Paragraph 1), and 
applying an additional lacquer layer to the first lacquer layer, said additional layer having an additional layer thickness (Section 1, Paragraph 1), 
determining a layer thickness of at least the additional lacquer layer of the vehicle part with a device constructed for performing optical coherence tomography (Section 1, Paragraph 3),
determining a cumulative layer thickness of the additional layers overlying the electrically conductive layer with the measuring device (Section 1, Paragraph 3), wherein the device includes at least one radiation source for providing electromagnetic radiation of a wavelength from 100 nm to 15 x 103 nm (Figure 3) (Section 2, Paragraph 1).

Dong differs from the limitations in that it does not explicitly disclose the method:

However, Caton teaches and shows in Figures 1-3, a non-contact thickness measurement device that utilizes an eddy current device (132) (applicant’s magnetic-inductive) to obtain a paint coating thickness measurement (par. 31), wherein the paint coating may be on a substrate which “can be substantially any material” (par. 31). Caton further teaches that multiple tuning or calibration procedures may be utilized to optimize the precision of the measurement based upon the characteristics of the layer and/or substrate (par. 60-62, 65).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Dong to include an additional measurement device for the advantage of increasing the range of measurement depth and allowing a wider variety of paints and materials to be characterized, with a reasonable expectation of success.	
	
Further, while it is well-known to those of ordinary skill in the art that paints and coatings, contain microscopic color pigments, the reference to Buter teaches a polyurethane resin that is utilized to pigment a wide variety of materials, including paints, inks and plastics (par. 98). 
 Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Dong and Caton to include microscopic 
  
In regards to claims 11 and 13, Caton discloses and shows in Figure 2, a device for the contactless and non-destructive determination of a layer thickness of lacquer layers of a vehicle part comprising, 
a radiation source providing radiation of differing wavelength in a range from visible light to a range of ultraviolet to infrared light (Figure 2) (Section 2, Paragraph 1); 
a splitter for splitting the radiation from the radiation source into reference beams and measuring beams (Figure 2) (Section 2, Paragraph 1), 2Docket No.: MAIER-26 Appl. No.: 16/598,608 
wherein the measuring beams and the reference beams are captured by a detector, and an evaluation unit where the signals generated by the detector and the measuring device are processed by suitable algorithms (Figure 2) (Section 2, Paragraph 1).  

Caton differs from the limitations in that it is silent to the device wherein: a measuring device constructed to perform a dielectric, capacitive or magnetic-inductive layer thickness measurement of an electrically conductive layer that is optically opaque and comprises microscopic point-like color pigments in a plastic matrix. 
However, Caton teaches and shows in Figures 1-3, a non-contact thickness measurement device that utilizes an eddy current device (132) (applicant’s magnetic-inductive) 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Dong to include an additional measurement device for the advantage of increasing the range of measurement depth and allowing a wider variety of paints and materials to be characterized, with a reasonable expectation of success.
	
	Further, while it is well-known to those of ordinary skill in the art that paints and coatings contain microscopic color pigments, the reference to Buter teaches a polyurethane resin that is utilized to pigment a wide variety of materials, including paints, inks and plastics (par. 98). 
 Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Dong and Caton to include microscopic pigments in a variety of substrates for the advantage of increasing the quality and manufacturing of a wide variety of paints and materials, with a reasonable expectation of success. 

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HANSEN whose telephone number is (571)270-1736.  The examiner can normally be reached on Monday to Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JONATHAN M. HANSEN
Primary Examiner
Art Unit 2886



/JONATHAN M HANSEN/Primary Examiner, Art Unit 2886